[DO NOT PUBLISH]


                 IN THE UNITED STATES COURT OF APPEALS

                           FOR THE ELEVENTH CIRCUIT                          FILED
                                                                    U.S. COURT OF APPEALS
                                                                      ELEVENTH CIRCUIT
                              ________________________
                                                                         February 9, 2006
                                                                       THOMAS K. KAHN
                                    No. 05-10001                           CLERK
                              ________________________

                              U.S. Tax Court No. 6893-03L

JOSEPH A. DELVECCHIO,
CAROL DELVECCHIO,

                                                                    Petitioners-Appellants,

                                           versus

COMMISSIONER OF INTERNAL REVENUE,

                                                                     Respondent-Appellee.

                              ________________________

                        Petition for Review of a Decision of the
                                United States Tax Court
                             _________________________

                                    (February 9, 2006)


Before BARKETT, WILSON and REAVLEY *, Circuit Judges.

PER CURIAM:

       *
        Honorable Thomas M. Reavley, United States Circuit Judge for the Fifth Circuit, sitting
by designation.
      Joseph and Carol DelVecchio (collectively “DelVecchios”), proceeding pro

se, appeal a Tax Court order upholding the Internal Revenue Service’s (“IRS’s”)

determination that they owe over $600,000 in taxes for the years 1987 and 1988.

We have reviewed the record and considered the briefs and argument of the parties

and find no reversible error in the Tax Court’s determination that taxpayers’ 1987

and 1988 income tax liabilities were timely and validly assessed in 2001. We find

that because adherence to statutory procedures was properly verified, there was no

error in the decision to allow collection of the income tax liabilities to proceed.

      AFFIRMED




                                           2